In Prohibition or Mandamus. This cause originated in this court on the filing of a complaint for a writ of prohibition and/or writ of mandamus regarding an expedited election matter.
IT IS ORDERED by the court, sua sponte, that the following schedule shall apply in this case. Respondents shall answer within three days after service of summons. Relators’ brief, and any evidence relators intend to present, shall be due -within three days after filing of the answer. Respondents’ brief(s), and any evidence respondents intend to present, shall be due within three days after the filing of relators’ brief.